Citation Nr: 0016068	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  92-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to vocational rehabilitation training benefits 
under the terms and conditions of Chapter 31, Title 38, 
United States Code. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from September 1986 
to March 1989. 
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1992 determination by the Boston, 
Massachusetts, Regional Office (RO).  This case has been 
remanded by the Board on several occasions, but is now ready 
for appellate review.  

The Board notes that in December 1993, entitlement to an 
increased rating for service-connected back disability was 
denied.  In December 1993, the veteran was notified of this 
decision and of her procedural and appellate rights.  In 
March 1994, a notice of disagreement was received.  Per the 
instructions of a prior Board remand, a statement of the case 
was issued in August 1999.  The veteran was also provided a 
VA Form 9 to include the pertinent enclosure letter which 
specifically informed her that she had 60 days to submit a 
substantive appeal.  The veteran did not perfect her appeal 
thereafter.  Thus, this issue is not in appellate status.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  


FINDINGS OF FACT

1.  The veteran's only service-connected disability, 
mechanical low back pain with scoliosis, is rated as 10 
percent disabling.   

2.  The veteran's low back disability does not cause 
significant impairment to the veteran's ability to prepare 
for, obtain, or retain employment consistent with her 
abilities, aptitudes, and interests, nor has it caused her to 
have substantial periods of unemployment or unstable work 
history nor has the veteran demonstrated a pattern of 
maladaptive behavior which is shown by a history of 
withdrawal from society or continuing dependency on 
government income support programs.  


CONCLUSION OF LAW

The veteran does not have a serious employment handicap; thus 
she does not meet the criteria for entitlement to benefits 
under Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101(1) and (7), 3102(1) and (2), 5107 (West 1991); 
38 C.F.R. §§ 21.51, 21.52 (1999); Pub. L. 102-568 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that she has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

Historically, in a June 1989 rating decision, the veteran was 
granted entitlement to service connection for a low back 
disability, rated as 10 percent disabling effective from 
March 20, 1989.  In December 1993, her claim for an increased 
rating was denied.  The veteran, as noted in the introductory 
portion of this decision, has not perfected her appeal as to 
that issue.  

In September 1994, the veteran reported for vocational 
rehabilitation counseling.  According to her VA Form 28-1902, 
Counseling Record-Personal Information, the veteran completed 
college and earned a Bachelor's Degree in Psychology and was 
attending school to earn a Master's Degree.  She indicated 
that she was employed as a secretary and had past employment 
experience in that area.  She related that due to her back 
disability, she was unable to sit or stand for extended 
periods of time, was unable to drive for extended periods of 
time, was unable to lift heavy objects, and was unable to 
exercise normally.  Thereafter, the veteran underwent career 
assessment testing on December 1, 1994.  

The Counseling Psychologist initially reviewed the veteran's 
history.  He noted that the veteran has been attending the 
University of Massachusetts since 1992 (the veteran used VA 
educational assistance benefits) and was still attending 
school.  It was further noted that she was enrolled in a 
Human Service program and appeared to be doing very well.  
The Counseling Psychologist noted that the veteran had been 
employed as a secretary essentially since 1992 to the present 
time.  He noted that her greatest employment assets were her 
high level of perseverance, her goal orientation, and her 
high level of motivation.  Her incentive for applying for 
Chapter 31 benefits was her need to be able to find and hold 
suitable employment.  It was noted that the veteran had no 
disincentives for applying for Chapter 31 benefits.  

The Counseling Psychologist noted that recent medical 
evidence showed that the veteran complained of intermittent 
crampy pain in the mid to low back with the related symptoms 
increasing over a period of time.  In addition, the veteran 
had spinal/paraspinal tenderness syndrome with straight leg 
raising to 70 degrees bilaterally, a normal gait motion, some 
deep tendon reflexes of 4+ bilaterally in the lower extremity 
area.  The veteran's scoliosis was evident when she bent 
forward.  The Counseling Psychologist noted that the overall 
diagnosis was chronic low back pain with history of 
scoliosis.  The Counseling Psychologist stated that the 
veteran's low back disability prevented her in respect to 
occupational activities involving lifting, carrying, pushing, 
pulling, climbing, balancing, stooping, crawling, reaching, 
handling, treading, and turning.  In addition, her back 
disability also limited her in respect to vocational 
placement involving the following conditions: outside, 
extreme cold, humidity, wetness, flooded floors, slippery 
conditions, working in high places, moving objects, and 
operating hazardous machinery.  The Counseling Psychologist 
stated that due to the physical limitations, an employer 
could not expect the veteran to meet exacting performance and 
emergency type job stipulations.  The Counseling Psychologist 
noted that the veteran also felt uncomfortable as to some of 
the occupational expectations and normal job duties 
associated with her present position as a secretary.  The 
Counseling Psychologist noted that her back disability was 
certainly aggravated by normal everyday physical motion 
required by a secretary and there were days when the veteran 
reported that she was subject to continued feelings of 
discomfort with recurring pain while functioning as a worker, 
student, and in a social atmosphere.  However, the Counseling 
Psychologist stated that the veteran, in spite of her limited 
physical capacities, had developed a positive attitude.  It 
was noted that the veteran knew that she had some 
limitations, but believed that is was possible for her to 
return to the job market if she could develop suitable skills 
via the completion of a disciplined vocational rehabilitation 
program.  

Thereafter, in a December 19, 1994 letter, the veteran was 
advised that she had failed to report for her counseling 
session which was scheduled on that day.  As such, she was 
informed that her case was being placed in interrupted 
status, but that she could contact VA and reschedule another 
appointment at which time her case would be reactivated.  She 
was informed that if she failed to contact VA within 6 
months, her case would be placed in discontinued status.  

In January 1995, the Counseling Psychologist indicated that 
he would try to contact the veteran again.  In December 1995, 
the Counseling Psychologist sent the veteran a letter 
informing her that she had been scheduled for a counseling 
appointment in March 1996.  In January 1996, the veteran 
indicated that she wanted counseling which was scheduled for 
March 1996.  Thereafter, she failed to report for this 
counseling.  In March 1996, she was sent a letter informing 
her that since she had failed to report, her case was being 
placed in discontinued status.  She was encouraged to contact 
VA to set up another counseling appointment.  She did not 
contact VA thereafter.  

In February 1997, the Counseling Psychologist that had 
evaluated the veteran in December 1994 made an evaluation 
based on the record.  The Counseling Psychologist noted that 
a vocational exploration/vocational planning procedure could 
not be carried out because the veteran had failed to report 
for counseling beyond December 1, 1994.  However, he noted 
that all available data indicated that the veteran would be 
suitably employed in a social services/human services related 
career field which would reflective of a favorable level of 
marketability, the veteran's aptitude, unique temperament, 
salary/upward mobility expectations, geographical 
constraints, availability of jobs for specified regions, 
aptitudes, individual stress tolerance, physical profile, and 
ethical considerations.  The Counseling Psychologist 
determined that the veteran was feasible for training 
purposes in accord with 38 C.F.R. § 21.53.  He indicated that 
aptitude testing and a review of past vocational/educational 
training indicated that the veteran had the mental capacity 
and necessary physical profile to function in a number of 
technical, administrative, and healthcare professions.  

The Counseling Psychologist opined that the veteran's 
service-connected low back disability (with no nonservice-
connected disabilities) had resulted in an impairment of 
employability as there were deficiencies in education and 
training.  He indicated that the situation was negatively 
enhanced by the existence of pre-employment prejudice and the 
absence of stable, continuing, and suitable employment.  He 
indicated that the veteran's disability had substantially 
interfered with the veteran's potential as to finding and 
holding employment which was consistent with her abilities, 
aptitudes, and interests.  He noted that the aforementioned 
conditions and diminished the veteran's motivational 
abilities and had placed her at a competitive disadvantage in 
obtaining and retaining employment for which she would have 
been otherwise qualified.  He opined that the veteran had not 
overcome the effects of impairment of employability.  He 
further indicated that since the veteran's disability did 
contribute to her impairment in relationship to obtaining or 
retaining employment that was consistent with her abilities, 
aptitudes, and interests, an employment handicap was 
established.

However, the Counseling Psychologist concluded that a serious 
employment handicap was not found because the veteran's 
service-connected disability had not resulted in substantial 
periods of unemployability and an unstable work history.  
Also, he indicated that there was no documentation indicating 
that her disability had resulted in a dependence upon a 
Government income support program.  

In October 1999, the RO again attempted to schedule the 
veteran for vocational rehabilitation counseling in November 
1999 with the Counseling Psychologist.  The veteran never 
responded.  

There are three "basic requirements" for eligibility for 
chapter 31 vocational rehabilitation training as set out in 
38 C.F.R. § 21.1(b) (1999).  The first requirement is that of 
a basic entitlement to services under 38 C.F.R. § 21.40 
(1999).  38 C.F.R. § 21.40 (1999) requires that the veteran 
have both a qualifying service-connected disability and an 
employment handicap or a serious employment handicap, 
depending on the circumstances.  38 C.F.R. §§ 21.51, 21.52 
(1999).  The second requirement under 38 C.F.R. § 21.1(b) 
(1999) is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran.  38 
C.F.R. § 21.1(b)(2) (1999).  The third requirement is that VA 
and the veteran must develop a written plan describing the 
veteran's employment goals and the program through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3) (1999).  
The veteran, in this case, does not meet the first criteria 
for the reason explained below.  

A veteran seeking chapter 31 vocational rehabilitation 
training will be assigned a specific case status.  38 C.F.R. 
§ 21.180(a) (1999).  The initial case status is "applicant" 
status.  Once the existence of a qualifying service-connected 
disability is established under 38 C.F.R. § 21.40(a) (1999), 
an "initial evaluation" is scheduled.  38 C.F.R. § 21.50(a) 
(1999).  If the veteran attends the appointment for an 
initial evaluation the veteran progresses to "evaluation and 
planning status."  38 C.F.R. § 21.180(e) (1999).  In this 
case, the veteran attended an initial counseling session, but 
did not thereafter participate in any further counseling 
session necessary to her initial evaluation.  

During evaluation and planning status, it is determined 
whether the veteran has an employment handicap under § 
21.40(b) and whether achievement of a vocational goal is 
feasible.  38 C.F.R. §§ 21.184(a)(1), 21.50 (1999).  When a 
decision concerning achievement of a vocational goal cannot 
be made during the initial evaluation, 38 C.F.R. § 21.57 
(1999) provides for an extended evaluation, and the veteran's 
case may be assigned to "extended evaluation status."  38 
C.F.R. §§  21.57(a), 21.188 (1999).  38 C.F.R. § 21.50(e) 
(1999) states:

The purpose of the initial evaluation and the steps in 
the process shall be explained to the veteran and his or 
her cooperation requested.  If the veteran does not 
cooperate in the initiation or completion of the initial 
evaluation the counseling psychologist shall make a 
reasonable effort through counseling to secure the 
veteran's cooperation.  If the veteran's cooperation 
cannot be secured, the counseling psychologist shall 
suspend the initial evaluation until such time as the 
veteran cooperates.  The veteran will be informed of any 
suspension of the initial evaluation, the reasons for 
this action, and the steps necessary to resume the 
evaluation.

In this case, the Counseling Psychologist made numerous 
attempts to secure counseling with the veteran in order to 
evaluate her employment handicap and feasibility, but the 
veteran apparently was not interested in further 
participation.  

Additionally, § 21.184(c)(2)(iii) (1999) allows for 
termination of evaluation and planning status if the veteran 
fails to cooperate.  Although 38 C.F.R. § 21.57 (1999) does 
not contain a specific provision concerning the veteran's 
cooperation, § 21.188(d) (1999) allows for termination of 
extended evaluation status in the event the veteran fails to 
participate in an extended evaluation.  38 C.F.R. § 21.362 
(1999) states, that VA shall make a reasonable effort to 
inform the veteran and assure his or her understanding of the 
specific responsibilities of the veteran in the process of 
developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory conduct and cooperation.  38 C.F.R. § 21.362(b), 
(b)(3)); and 38 C.F.R. § 21.364 (1999) provide that if VA 
determines that a veteran has failed to maintain satisfactory 
conduct or cooperation, VA may, after determining that all 
reasonable counseling efforts have been made and are found 
not reasonably likely to be effective, discontinue services 
and assistance to the veteran.  If a veteran fails to comply 
with the "conduct and cooperation" provisions, the veteran 
may be moved from "evaluation and planning" status or 
"extended evaluation" status to, first, "interrupted" status 
with suspension of services, and then to "discontinued" 
status where services to the veteran may be terminated.  38 
C.F.R. §§ 21.197, 21.198 (1999).  This process also applies 
to decisions to suspend services under 38 C.F.R. § 21.50(e) 
(1999).  38 C.F.R. § 21.197(b)(1) (1999).  The purpose of 
assignment to interrupted status is to assure that all 
appropriate actions have been taken to help the veteran 
continue in his or her program before discontinuing benefits 
and services.  Finally, whenever a veteran's status is 
changed, the veteran must be fully informed of that fact by a 
letter that states the reasons for the change in status and 
be afforded prior notification of any adverse action (38 
C.F.R. §§ 21.180(d), 21.420(d) (1999).  

This is what happened in this case, as noted above.  The 
veteran was fully informed of all changes in her status.  
However, regardless of the difficulties encountered with the 
veteran's participation, the veteran does not meet the 
initial criteria for Chapter 31 benefits as set forth below.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (2)(West 1991), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that she be in need of rehabilitation because 
of an employment handicap.  However, section 404(a)(b) of 
Public Law 102-568 amended this statutory framework effective 
October 1, 1993, providing that eligibility for Chapter 31 
vocational rehabilitation may also be established if a 
veteran has a service-connected disability which is 
compensable at 10 percent which was incurred in or aggravated 
in service on or after September 16, 1940, and has a serious 
employment handicap.  

Thereafter, 38 U.S.C.A. § 3101 and § 3102 were recently 
revised pursuant to Public Law 104-275.  The effective date 
of this revision is October 9, 1996.  Under the revised 
version, 38 U.S.C.A. § 3102(1)(A)(i), (B) (West 1991 & Supp. 
1999) states that basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, requires, in pertinent part, that a veteran have 
a service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  Otherwise, under 38 U.S.C.A. § 
3102(2)(A), (B) (West 1991 & Supp. 1999) the veteran may 
instead have a service-connected disability which is 
compensable at 10 percent which was incurred in or aggravated 
in service on or after September 16, 1940, and is determined 
by the Secretary to be in need of rehabilitation because of a 
serious employment handicap.  

Since the law changed during the course of the veteran's 
appeal, both versions must be considered, but not prior to 
their effective dates.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, whichever 
version is more favorable to the veteran must be applied.  

In this case, the former version as amended by section 
404(a)(b) of Public Law 102-568 is more favorable to the 
veteran as she is only service-connected at the 10 percent 
rate, and since that version only requires that she have a 
serious employment handicap not that "the Secretary 
determines that the veteran is in need of rehabilitation 
because of a serious employment handicap."  

Thus, with regard to basic entitlement for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code, the veteran has met the requirement of having a 
service-connected disability which is compensable at 10 
percent which was incurred in or aggravated in service on or 
after September 16, 1940.  However, she is also required to 
have a serious employment handicap.  38 U.S.C.A. 
§ 3102(2)(A), (B) (West 1991); Pub. L. 102-568 (1992). 

With regard to the pertinent law, there were further 
revisions with regard to the terms "employment handicap" 
and "serious employment handicap."  Pursuant to the old 
version of 38 U.S.C.A. § 3101(1) (West 1991); Pub. L. 102-568 
(1992), the term "employment handicap" means an impairment of 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  Under the revised version, 38 U.S.C.A. § 3101(1) 
(West 1991 & Supp. 1999) states that the term "employment 
handicap" means an impairment, resulting in substantial part 
from a disability described in section 3102(1)(A) of this 
title (the service-connected disability or disabilities), of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  

In addition, the Board notes that pursuant to the old version 
of 38 U.S.C.A. § 3101(7) (West 1991); Pub. L. 102-568 (1992), 
the term serious employment handicap means a significant 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interest.  Under the new version, 38 U.S.C.A. 
§ 3101(7) (West 1991 & Supp. 1999), it states that the term 
"serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's abilities, aptitudes, and interests.  

The Board notes that the new versions of the terms 
"employment handicap" and "serious employment handicap" 
are more restrictive than the old versions of those terms.

It is provided in the newly amended version of the law that 
the changes made to 38 U.S.C.A. § 3101(1) and (7) (West 1991 
& Supp. 1999) only apply with respect to claims of 
eligibility or entitlement to services and assistance, 
including claims for extension, on or after the date of the 
enactment of Public Law 104-275, October 9, 1996, including 
those claims based on original applications, applications to 
reopen, revise or reconsider, or otherwise readjudicate on 
any other basis claims for services and assistance under 
Chapter 31.  

In this case, as noted, the veteran's claim is derived from a 
determination prior to October 9, 1996.  As such, the old 
version of 38 U.S.C.A. § 3101(1) and (7) is applicable.  

Thus, in sum, the Board will apply the former definitions, as 
set forth above, of "employment handicap" and "serious 
employment handicap" as defined in 38 U.S.C.A. § 3101 (West 
1991); Pub. L. 102-568 (1992).  The Board notes that VA 
regulations refer to 38 U.S.C.A. § 3101.  

A separate determination of whether a serious employment 
handicap exists shall be made in each case in which an 
employment handicap is found.  38 C.F.R. § 21.52(a) (1999).  
A finding of serious employment handicap will normally not be 
made when a veteran's service-connected disability is rated 
at less than 30 percent.  A finding of serious employment 
handicap may nevertheless be made when: (1) The veteran's 
service-connected disability has caused substantial periods 
of unemployment or unstable work history; (2) The veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  38 C.F.R. 
§ 21.52 (e) (1999).

The Board notes that the Court has rendered a case which 
directly affected the adjudication of claims of basic 
eligibility for vocational rehabilitation training under the 
terms and conditions of Chapter 31, Title 38, United States 
Code.  In the case of Davenport v. Brown, 7 Vet. App. 476 
(1995), the Court held that the requirement of 38 C.F.R. § 
21.51(c) that a veteran's service-connected disability must 
"materially contribute" to the veteran's employment 
handicap is inconsistent with 38 U.S.C.A. § 3102 and, not 
authorized.  The Court stated further, that to the extent 
that 38 C.F.R. § 21.51(c)(2),(e),(f)(1)(ii) and (f)(2), that 
include the "materially contribute" language, require a 
causal nexus between a veteran's service-connected disability 
and the veteran's employment handicap, those regulatory 
provisions are "unlawful and set aside."  Davenport, at 486.  
However, Pub. L. 104-275, Title I, §  101, Oct. 9, 1996, 110 
Stat. 3324 reestablished the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
The Board notes that the revised version of the applicable 
law, as cited above, reflects these changes.  

In this case, as previously noted, the veteran filed his 
current claim for Chapter 31 benefits prior to Pub. L. 104-
275, Title I, §  101, Oct. 9, 1996, 110 Stat. 3324 
reestablishing the requirement that the veteran's employment 
handicap must be the result of service-connected disability 
in order to be entitled to Chapter 31 benefits.  Therefore, 
her nonservice-connected disabilities must also be 
considered.  However, in this case, the Board notes that the 
veteran does not contend nor does the evidence show that she 
has any nonservice-connected disabilities.  

The Board notes that the Court did not address in Davenport 
the VA's definition of "serious employment handicap," which 
is found in U.S.C.A. § 3101 (West 1991) and 38 C.F.R. § 21.52 
(1999).  Nonetheless, under the provisions of 38 C.F.R. 
§ 21.52 (1999), when a determination is made as to whether a 
"serious employment handicap" is present, the existence of 
an "employment handicap," as defined in the invalidated 
provisions of 38 C.F.R. § 21.51(c) (1999), must be taken into 
account because the definitive provisions of § 21.52 (1999) 
refer to the presence of an "employment handicap."  The 
claim under consideration in this appeal involves a question 
of whether a "serious employment handicap" is present and 
38 C.F.R. § 21.52 (1999) is applicable.  

In this case, the evidence shows that the veteran has an 
employment handicap.  As noted, under the applicable version, 
an employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101 (West 1991); 38 C.F.R. § 
21.51(b) (1999); Pub. L. 102-568 (1992).  The Board concurs 
with the Counseling Psychologist in this regard.  

Although the veteran has an employment handicap, because the 
veteran has a 10 percent disability rating (not for a 
neuropsychiatric disorder), entitlement to Chapter 31 
benefits may only be granted if it is determined that the 
veteran has a serious employment handicap.  In this case, the 
Board finds that the veteran does not in fact have a serious 
employment handicap based on the fact that the veteran's 
service-connected back disability does not cause significant 
impairment to the veteran's ability to prepare for, obtain, 
or retain employment consistent with her abilities, 
aptitudes, and interests nor has it caused her to have 
substantial periods of unemployment or unstable work history 
nor has the veteran demonstrated a pattern of maladaptive 
behavior which is shown by a history of withdrawal from 
society or continuing dependency on government income support 
programs.  38 U.S.C.A. § 3101(7) (West 1991); 38 C.F.R. § 
21.52(b), (e) (1999); Pub. L. 102-568 (1992).  

As outlined above, the veteran has held steady employment 
since 1992 in a field where she is educated and has 
employment experience.  There has been no demonstration of 
substantial periods of unemployment or unstable work history.  
Likewise, there is simply no evidence that the veteran has 
demonstrated a pattern of maladaptive behavior which is shown 
by a history of withdrawal from society or continuing 
dependency on government income support programs.  Although 
she asserted that her back imposes certain physical 
restrictions, the fact remains that she had held steady 
employment without any significant break in her employment 
history.  In addition, while maintaining such employment, she 
was also able, physically and mentally to attend school and 
do well in her scholastic endeavors, by her own admission.  

Further, the Board does not find that the veteran's service-
connected back disability causes significant impairment to 
the veteran's ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  In that regard, while the veteran initially 
expressed interest in changing her career field and the 
Counseling Psychologist opined that the veteran's disability 
did contribute to her impairment in relationship to obtaining 
or retaining employment that was consistent with her 
abilities, aptitudes, and interests (enough to satisfy the 
criteria for an employment handicap with which the Board 
agrees), the Board finds that the record is insufficient to 
show that veteran's service-connected back disability causes 
significant impairment to the veteran's ability to prepare 
for, obtain, or retain employment consistent with her 
abilities, aptitudes, and interests.  As noted, VA has 
attempted on numerous occasions to obtain further information 
from the veteran in order to assess such matters as whether 
her service-connected back disability causes significant 
impairment to her ability to prepare for, obtain, or retain 
employment consistent with her abilities, aptitudes, and 
interests.  However, the veteran has resisted all attempts by 
VA to make any such assessments.  Furthermore, as noted, the 
record as it stands simply does not show such significant 
impairment in light of the fact that the low back disability 
is only service-connected at the 10 percent level, the 
veteran has maintained steady work and school attendance, and 
there is a lack of information subsequent to 1994 which would 
provide VA with a detailed account of the veteran's 
abilities, aptitudes, and interests beyond what was gleaned 
in the initial counseling session.  The veteran has made no 
attempt to contact VA.

Accordingly, on the basis of the available record, the 
veteran does not meet the basic eligibility requirements for 
Chapter 31 benefits, insofar as the evidence on file does not 
reflect a serious employment handicap.  38 U.S.C.A. §§ 3100, 
3101(1) and (7), 3102(1) and (2), 5107 (West 1991); 38 C.F.R. 
§§ 21.51, 21.52 (1999); Pub. L. 102-568 (1992).





ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

